Case 1:19-cv-00372-RAL Document 42 Filed 04/07/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT PALMER, )
)
Plaintiff ) Case No. 1:19-cv-0372 (Erie)
)
vs. )
) RICHARD A. LANZILLO
WAL-MART STORES EAST, L.P.; ) UNITED STATES MAGISTRATE JUDGE
WAL-MART REAL ESTATE )
BUSINESS TRUST, ) MEMORANDUM OPINION ON
) PLAINTIFF’S MOTION FOR
Defendants ) PARTIAL SUMMARY JUDGMENT
)
)

ECF NO. 27

Presently before the Court is a motion for partial summary judgment filed by the Plaintiff
Robert Palmer (Palmer). The motion has been fully briefed and oral argument on the motion was
conducted on April 7, 2021. For the reasons set forth below, Palmer’s motion will be DENIED.’
I. Relevant Background

The present motion focuses on the legal consequences of an exchange of email between
counsel for Palmer and a claims representative for Wal-Mart on May 3, 2018, more than a year and a
half before Palmer filed this action. This email exchange was initiated by Palmer’s counsel to Wal-
Mart’s representative, Julia Williams. Counsel’s email initially acknowledged prior discussions
regarding Palmer’s personal injuty clatm against Wal-Mart and provided an update concerning
Palmet’s medical treatment. Counsel’s email next referred to a discussion during which Ms.
Williams indicated that Wal-Mart may be willing to accept responsibility for the clatm. The email

then went on to state:

 

' In accordance with the provisions of 28 U.S.C. § 636(c)(1), the Parties have consented to have a United States
Magistrate Judge conduct proceedings in this case, including the entry of a final judgment. See ECF No. 10.

1
Case 1:19-cv-00372-RAL Document 42 Filed 04/07/21 Page 2 of 6

I don’t want to wait approximately a year to value the claim
and make a demand only to find out that Walmart disputes
liability or wants to apportion liability percentages. If that is
the case, then we need to move forward with litigation so that
the citcumstances of the fall can be fully investigated.
Alternatively, Walmart can voluntarily provide the video of
this incident so that I am prepared to address any claim of
non-liability and/or compatative fault.

Therefore, piease confirm in writing that Walmart is conceding 100%
Liability for the fall in question. Tf this confirmation 1s not
received within 20 days of this email and Walmart does not
alternatively provide the video we pteviously requested, we
will assume that liability is in dispute and w will proceed with
litigation so as to not lose time.

ECF No. 28, §[ 6 (emphasis supplied).
In response to this email later that same day, Ms. Willams wrote:

Hi Michael,
Thank you for the update. In response to your request for
acceptance of liability (in writing), I can confirm that based
on investigation conducted to date (which includes review of
the video of the incident), Walmart is accepting 100% liability for
the fall in question. However, this acceptance is not by waiver of
Walmart’s right to change its kability position if additional investigation
indicates otherwise.
Please let me know if you have any further questions. I plan
to check in every 30 days with you for a treatment/demand
status.

ECF No, 28, § 372 (emphasis supplied).

Palmer has moved for partial summary judgment on liability on the grounds that this
exchange constitutes a binding admission or agreement on the part of Wal-Mart not to contest
liability in the case. ECF No. 27. Wal-Mart opposes the motion, arguing that this admission of
liability was made as part of a settlement negotiation and is, therefore, inadmissible under Federal

Rule of Evidence 408. Wal-Mart also contends that it conducted “further investigation” of the claim

once litigation was commenced, which entitled it to change its litigation position. See ECF No. 34,
Case 1:19-cv-00372-RAL Document 42 Filed 04/07/21 Page 3 of 6

II. Analysis
Federal Rule of Evidence 408 states:

Evidence of (1) furnishing or offering or promising to furnish, or
(2) accepting or offering or promising to accept, a valuable
consideration in compromising of attempting to compromise a claim
which was disputed as to either validity or amount, is not admissible
to prove liability for or invalidity of the claim or its amount. Evidence
of statements made in compromise negotiations is likewise not
admissible.

FRE 408.

In Philadelphia’s Church of Our Savior v. Concord Twp., 2004 WL 1824356 (E.D. Pa. July 27,

2004), the court explained that Rule 408’s exclusionary effect is grounded in two rationales:
First, the relevancy of settlement communications is thought to be
suspect because they may have been an attempt to purchase peace
rather than an admission of liability. Second, and perhaps “most
importantly, the Rule’s exclusion of settlement evidence furthers
public policy by promoting the voluntary settlement of disputes,
which would be discouraged if evidence of compromise were later
used in coutt.
2004 WL 1824356, at *2.

Examined in its entire context, the May 3, 2018 email exchange, including the asserted
admission of “100% liability,” was part of settlement negotiations. The exchange discussed liability
issues and the exchange of information regarding Palmet’s evolving medical condition /damages,
both of which were “in dispute” at the time of exchange. This, however, does not necessarily mean
that the email exchange is subject to exclusion under Rule 408. “Rule 408 does not rule out the
admission of settlement evidence in all circumstances.” Sikkelee v. Precision Airmotive Corp., 2021 WL
780817, at *12 (M.D. Pa. Mar. 1, 2021) (citation omitted). “Rather, when not used to ‘prove or
disprove the validity or amount of a disputed claim,’ settlements are admissible where offered for

‘another purpose, such as proving a witness’s bias or prejudice, negating a contention of undue

delay, or proving an effort to obstruct a criminal investigation or prosecution.” Id. (citations
Case 1:19-cv-00372-RAL Document 42 Filed 04/07/21 Page 4 of 6

omitted). See also Benson v. Giant Food Stores, LLC, 2011 WL 6747421, at *5 (A.D. Pa. Dec. 22, 2011)
(holding that “Rule 408 is inapplicable if offered to show that a party made fraudulent statements in
order to settle a litigation”). The decision whether to admit settlement evidence for “another
purpose” is squarely within a district court’s discretion. S7kkedee, 2021 WL 780817, at *12 (citations
omitted).

Offering evidence to prove the existence of an agreement to settle a claim (or a portion of a
claim) is a purpose other than to establish liability on a disputed claim and, therefore, outside of Rule
408’s proscription of admissibility. See Cates v. Morgan Portable Building Corp., 780 F.2d 683 (7th Cir.
1985) (“Obviously a settlement agreement is admissible to prove the patties’ undertakings in the
agreement, should it be argued that a party broke the agreement.”). Indeed, as one well-respected
treatise puts it:

Perhaps the largest group of [Rule 408 ‘another purpose’] precedents

involves the use of compromise evidence where the compromise

agreement is the basis for the claim rather than citcumstantial

evidence of the validity of the claim being compromised. For

example, if suit is brought for breach of a settlement contract, Rule

408 does not prevent the plaintiff from proving the agreement.
23 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 5314 (2d. ed. 2020)
(footnotes omitted).

To the extent Palmer is offering Ms. Williams statement acknowledging “100% liability,”
standing alone and solely as an “admission” of liability, Rule 408 precludes its admissibility or
consideration on summary judgment. However, Palmer also appears to offer the entire email
exchange between his counsel and Ms. Williams to establish a partial settlement “agreement’”— one
intended by the parties to narrow the dispute to one involving only damages.

Duting oral argument, the Coutt offered the following example to illustrate the significance

of the distinction. Hypothetically, if a plaintiff wished to introduce evidence that the defendant

offered $10,000 to settle his case, that offer of settlement would be inadmissible to show lability or
4
Case 1:19-cv-00372-RAL Document 42 Filed 04/07/21 Page 5 of 6

damages. In contrast, if the plaintiff's proffer also included evidence that he communicated his
acceptance of the offer, Rule 408 would not preclude the Court’s consideration of either side of the
communication to enforce the settlement agreement. Here, Palmer does not assert that Ms.
Williams agreed to settle the entire case but he does reasonably contend that she agreed not to
dispute liability in exchange for his deferring Wal-Mart’s compelled production of video evidence in
its possession by means of Palmer’s immediate commencement of litigation and discovery.

Based on the record as it presently exists, however, the Court cannot resolve whether such
an agreement binds Wal-Mart because material issues of fact exist regarding both the existence of
the agreement and its terms. Ms. Williams’ conditioned her “acceptance” upon “Walmart’s right to
change its liability position if additional investigation indicates otherwise.” (emphasis supped).

Wal-Mart contends that the following permitted the company to change its liability position:

. Palmet’s filing of a lawsuit approximately a year after the
email and retention of counsel;

° Walmart filed an Answer in which they denied liability and
asserted several defenses;

* The filing of litigation entitled Walmart to conduct additional
investigation into Palmer’s claim.

° Such additional investigation included Palmet’s deposition,

in which he stated that he did not utilize the “weather mat”
that Walmart had placed at the store entrance despite
Palmet’s knowledge that snow and slush were being tracked
into the store;

. Palmer stated that he did not take any precautions when
exiting the building despite his knowledge of the weather
conditions;

° Palmer also conducted further investigation, including the

deposition of a Walmart employee whom the company
describes as a “liability witness.”

The extent to which any of the foregoing may constitute “additional investigation” allowing
Wal-Mart to withdraw its acceptance of liability cannot be resolved on summary judgment. The
intended scope of the phase “additional investigation” is far from unambiguous, including whether it

encompassed information developed during the litigation itself or was limited to pre-litigation
Case 1:19-cv-00372-RAL Document 42 Filed 04/07/21 Page 6 of 6

investigation. In addition, the record is not sufficiently developed regarding the “additional
investigation” Wal-Mart performed or the results of that investigation. Thus, genuine issues of
material fact preclude partial summary judgment in Palmer’s favor. Resolution of these issues will
have to await further proceedings and a more developed record.

An appropriate order follows.

ORDER

For the reasons stated in the foregoing Opinion, PlaintifPs Motion for Partial Summary

Judgment (ECF No. 27) is hereby DENIED.

So ordered this 7" day of April, 2021.

RICHARD A. LANZILLO
United States Magistrate Judge

 

? Whether these issues are properly resolved at trial or during pretrial proceedings 1s not presently before the Court.

6
